Case: 20-10616     Document: 00515786530         Page: 1     Date Filed: 03/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 18, 2021
                                  No. 20-10616                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joydeth Robinson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-269-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Joydeth Robinson pleaded guilty, pursuant to a plea agreement, to one
   count of sexual exploitation of children. Her offense of conviction involved
   the production of an image of one of her minor daughters posed in a lewd and
   lascivious manner. As part of the plea agreement, the Government dismissed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10616       Document: 00515786530         Page: 2    Date Filed: 03/18/2021




                                    No. 20-10616


   an additional count of sexual exploitation of children involving her other
   minor daughter.
          On appeal, Robinson challenges the portion of the presentence report
   (PSR) that included a “pseudo count” and multiple count enhancement
   under U.S.S.G. §§ 2G2.1(d)(1) and 3D1.4 for the conduct related to the
   dismissed count. She did not object in the district court, so we review for
   plain error. United States v. Randall, 924 F.3d 790, 795-96 (5th Cir. 2019).
          We pretermit whether Robinson has shown an error that was clear or
   obvious under Randall because she has failed to demonstrate that any error
   affected her substantial rights. See United States v. King, 979 F.3d 1075, 1081-
   82 (5th Cir. 2020). With the multiple count enhancement and a three-level
   reduction for acceptance of responsibility, the PSR calculated Robinson’s
   total offense level as 44, which was reduced to 43 by U.S.S.G. Ch. 5, Pt. A,
   cmt. n.2. Absent the multiple count enhancement, Robinson’s total offense
   level is 42. But in both cases, the advisory guidelines sentence remains
   unchanged at 360 months of imprisonment because the statutory maximum
   term of imprisonment applies. See U.S.S.G. §5G1.1(a); King, 979 F.3d at
   1081-82. Thus, the guidelines range is unaffected by the error, and Robinson
   has otherwise failed to show any effect on her substantial rights or a
   miscarriage of justice. See King, 979 F.3d at 1083.
          The judgment is AFFIRMED.




                                          2